         Case 1:09-cr-00722-LAP Document 320 Filed 08/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiffs,
                                                  09 Cr. 722 (LAP)
-against-
                                                        ORDER
PAUL GREENWOOD,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Paul Greenwood’s pro se

motion for early termination of supervised release (dkt. no. 319).

The Government shall respond to Mr. Greenwood’s motion no later

than August 21, 2020.       Mr. Greenwood shall reply to any Government

opposition no later than August 28, 2020.

     The Clerk of the Court is respectfully directed to mail a

copy of this order to Mr. Greenwood.

SO ORDERED.

Dated:       New York, New York
             August 7, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
